In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00025-CR



         BOBBY RAY TURNER, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 16F0481-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       Appellant Bobby Ray Turner, Jr., was convicted in Bowie County, Texas, of burglary of a

habitation with a prior felony conviction and was sentenced to twenty years’ incarceration. The

trial court appointed J. Randle Smolarz to represent Turner on appeal, and on April 18, 2017,

Smolarz filed an appellate brief on Turner’s behalf.

       It has come to this Court’s attention that sometime after April 18, 2017, Smolarz was hired

by the Bowie County District Attorney’s Office as an assistant district attorney. The Bowie County

District Attorney’s Office is, obviously, representing the State in this matter. Given that Smolarz

is now a member of the Bowie County District Attorney’s Office, his continued representation of

Turner in this matter is inappropriate.

       In light of the foregoing, on our own motion, and in the interests of justice, we abate this

appeal to the trial court with directions to relieve J. Randle Smolarz of any further responsibility

in this matter and to appoint new counsel to represent Turner before this Court through the

remainder of the appeal. We are confident that the Bowie County District Attorney’s Office has

established an appropriate wall between Smolarz and all aspects of this case.

       The trial court need not hold a hearing to accomplish this new appointment. A written

memorialization of the trial court’s new appointment shall be entered into the record of the case

and presented to this Court in the form of a supplemental clerk’s record within five days of the

date of this order, or on or before August 7, 2017. Upon receipt of the supplemental clerk’s record

identifying new counsel, this abatement will terminate. We will not withdraw the current




                                                 2
submission date of July 31, 2017, but will, instead, cease further consideration of the appeal until

jurisdiction has been returned to this Court.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: July 31, 2017




                                                 3